DENY; and Opinion Filed September 19, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01193-CV

                           IN RE JAY SANDON COOPER, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Grayson County, Texas
                             Trial Court Cause No. 2011-2-1391

                              MEMORANDUM OPINION
                            Before Justices O’Neill, Lang, and Brown
                                    Opinion by Justice Brown
       Before the Court is relator’s petition for writ of mandamus in which he requests that the

Court order the trial court to provide him an electronic copy of the clerk’s record on cd or via

email for his personal use for not more than the cost of the cd. Relator does not contend that he

has been denied access to the clerk’s record in the manner required under rule 34.5(g) of the

Texas Rules of Appellate Procedure. Rather, he contends that it is not reasonable that he be

required to access the clerk’s record in person during the business hours of the trial court because

he lives approximately fifty miles from the courthouse.

       To demonstrate entitlement to a writ of mandamus in a criminal case, a relator must

establish that (1) the trial court failed to perform a purely ministerial duty, and (2) relator has no

other adequate legal remedy. State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d

924, 927 (Tex. Crim. App. 2001). Relator has not met this requirement. The trial court is not
required to provide access to the record in the fashion relator requests and has not violated a

ministerial duty.

       Accordingly, we DENY relator’s petition for writ of mandamus.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

141193F.P05




                                             –2–